                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAMES C. STRADER,

               Plaintiff,

               v.                                          CASE NO. 20-3001-SAC

BUTLER & ASSOCIATES, P.A.,
et. al,

               Defendants.

                             MEMORANDUM AND ORDER
                             AND ORDER TO SHOW CAUSE

       Plaintiff James C. Strader, is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Amended Complaint (Doc. 12) that are discussed herein.

The Court also denies Plaintiff’s motions to appoint counsel (Docs. 5, 16, and 17) and motion to

recuse (Doc. 4).

I. Nature of the Matter before the Court

       Although Petitioner submitted his Amended Complaint (Doc. 12) on a form for filing a

civil rights complaint pursuant to 42 U.S.C. § 1983, he states that he is invoking jurisdiction

under 28 U.S.C. §§ 2244 and 2254.          Plaintiff’s allegations relate to his state criminal

proceedings.   Plaintiff alleges that he was falsely convicted because DNA and fingerprint

evidence was not a match to him, false testimony was not corrected, and his counsel was

ineffective. Plaintiff also alleges that his criminal Case No. 03-CR-000173 was “reopened” with

the DA’s office and Butler & Associates in September of 2019, and he was denied indigent

counsel. Plaintiff names as Defendants: the State of Kansas; Reno County, Kansas; Keith

Schroeder, District Attorney; Reno County Police Department; the Kansas Bureau of
Investigation; Butler & Associates, P.A.; Judge Trish Rose; Judge Richard J. Rome; and Reno

County Courts. Plaintiff’s request for relief seeks “vacate and release from all detains charges . .

. and mistrial would be double jeopardy because of due process violations during and before trial

– evidence can’t be refused . . . nor even a standing line up – civil settlement 10 million.”

(Doc. 12, at 5.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are
insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Judicial Immunity

       Plaintiff names two state court judges as defendants. State court judges are entitled to

personal immunity. “Personal immunities . . . are immunities derived from common law which

attach to certain governmental officials in order that they not be inhibited from ‘proper

performance of their duties.’” Russ v. Uppah, 972 F.2d 300, 302–03 (10th Cir. 1992) (citing

Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judges should be dismissed on the basis of

judicial immunity. A state judge is absolutely immune from § 1983 liability except when the

judge acts “in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57

(1978) (articulating broad immunity rule that a “judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of his authority . . . .”);

Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s

judicial capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57.

Plaintiff alleges no facts whatsoever to suggest that the defendant judges acted outside of their

judicial capacities. Plaintiff should show good cause why his claims against the state judges

should not be dismissed based on judicial immunity.

       2. Prosecutorial Immunity

       Plaintiff names the county attorney as a defendant. Plaintiff’s claims against the county

prosecutor fail on the ground of prosecutorial immunity. Prosecutors are absolutely immune

from liability for damages in actions asserted against them for actions taken “in initiating a
prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

Plaintiff’s claims concerning his criminal case fall squarely within the prosecutorial function.

Plaintiff is directed to show cause why his claims against the county prosecutor should not be

dismissed based on prosecutorial immunity.

        3. Police Department/County

        Plaintiff names the Reno County Police Department, Reno County and the Reno County

Courts as defendants. To impose § 1983 liability on the county and its officials for acts taken by

its employee, a plaintiff must show that the employee committed a constitutional violation and

that a county policy or custom was “the moving force” behind the constitutional violation.

Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (citing

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 695 (1978)). The Supreme Court explained that in

Monell they decided “a municipality can be found liable under § 1983 only where the

municipality itself causes the constitutional violation at issue,” and “there are limited

circumstances in which an allegation of a ‘failure to train’ can be the basis for liability under

§ 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385–86 (1989). Plaintiff has pointed to

no policy or deficiency in the training program used by the Reno County Police Department or

the County and no causal link between any such inadequacy and the allegedly unconstitutional

acts of staff.

        4. Habeas Nature of Claim

        Plaintiff seeks to vacate his sentence and “release.” Such a challenge must be brought in

a habeas action.1 “[A] § 1983 action is a proper remedy for a state prisoner who is making a

constitutional challenge to the conditions of his prison life, but not to the fact or length of his

1
  Plaintiff has already brought habeas actions based on his criminal conviction in Case No. 03-CR-000173. See
Strader v. Schroeder, Case No. 20-3002-SAC (D. Kan. Jan. 7, 2020) (Doc. 4) (dismissing petition as a second or
successive application for habeas corpus).
custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the legality

of a confinement is challenged so that the remedy would be release or a speedier release, the case

must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983, and the plaintiff

must comply with the exhaustion of state court remedies requirement. Heck v. Humphrey, 512

U.S. 477, 482 (1994); see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000)

(exhaustion of state court remedies is required by prisoner seeking habeas corpus relief).

“Before a federal court may grant habeas relief to a state prisoner, the prisoner must exhaust his

remedies in state court. In other words, the state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81,

92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release

from imprisonment is not cognizable in a § 1983 action. Plaintiff should show cause why his

claim to vacate his sentence and “release” should not be dismissed as not properly brought in a

§ 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.
Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that the

conviction or sentence has been invalidated.

        5. Eleventh Amendment Immunity

        Plaintiff names the State of Kansas and the Kansas Bureau of Investigation as defendants.

The State of Kansas and its agencies are absolutely immune from suits for money damages under

the Eleventh Amendment. The Eleventh Amendment presents a jurisdictional bar to suits against

a state and “arms of the state” unless the state waives its immunity. Peterson v. Martinez, 707

F.3d 1197, 1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand

River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Therefore, in the absence of some

consent, a suit in which an agent or department of the state is named as a defendant is

“proscribed by the Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984). Plaintiff is directed to show cause why his claims against the State of

Kansas and the Kansas Bureau of Investigation should not be dismissed as barred by the

Eleventh Amendment.

        6. Due Process

        It appears as though Plaintiff may be challenging garnishment proceedings brought by

Defendant Butler & Associates based on his prior criminal conviction. Even assuming Plaintiff

has a property interest in his prison account,2 deprivations of property do not deny due process as

long as there is an adequate post-deprivation remedy. A due process claim will arise only if

2 See Leek v. Miller, 698 F. App’x 922, 928–29 (10th Cir. June 7, 2017) (unpublished) (finding that the law in this
circuit is not clearly established as to whether a prisoner has a protected property interest in his prison account).
there is no such procedure or it is inadequate. See Hudson v. Palmer, 468 U.S. 517, 533 (1984);

see also Smith v. Colorado Dept. of Corr., 23 F.3d 339, 340 (10th Cir. 1994) (“Fourteenth

Amendment due process guarantees pertaining to property are satisfied when an adequate, state

postdeprivation remedy exists for deprivations occasioned by state employees.”).              Kansas

prisoners have an adequate state post-deprivation remedy. See generally, Sawyer v. Green, 316

F. App’x 715, 717, 2008 WL 2470915, at *2 (10th Cir. 2008) (finding Kansas county prisoner

could seek relief in state courts to redress alleged deprivation of property). Plaintiff has failed to

allege any facts regarding an alleged deprivation of property, or that an adequate post-

deprivation remedy was unavailable. Because an adequate, state post-deprivation remedy exists,

Plaintiff must show cause why any claim based on the garnishment should not be dismissed for

failure to state a claim.

IV. Motions

        A. Motion to Recuse

        Plaintiff has filed a “Motion to Recuse and Retire Judge Sam A. Crow” (Doc. 4), making

the sole argument that the undersigned should recuse from this case because the undersigned is a

named defendant in Case No. 19-cv-3218-HLT.

        There are two statutes governing judicial recusal, 28 U.S.C. §§ 144 and 455. Burleson v.

Spring PCS Group, 123 F. App’x 957, 959 (10th Cir. 2005). For recusal under § 144, the

moving party must submit an affidavit showing bias and prejudice. Id. (citing Glass v. Pfeffer,

849 F.2d 1261, 1267 (10th Cir. 1988)). The bias and prejudice must be personal, extrajudicial,

and identified by “facts of time, place, persons, occasions, and circumstances.” Id. at 960

(quoting Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987)). These facts will be accepted as

true, but they must be more than conclusions, rumors, beliefs, and opinions. Id. Without an
affidavit showing bias or prejudice and proper identification of events indicating a personal and

extrajudicial bias, Plaintiff does not support a request for recusal under 28 U.S.C. § 144.

       Under 28 U.S.C. § 455(b)(5)(i) a judge shall disqualify himself if he “[i]s a party to the

proceeding.” 28 U.S.C. § 455(b)(5)(i). This provision mandates recusal when a judge “is a

named defendant in the action before [him].” Akers v. Weinshienk, 350 F. App’x 292, 293 (10th

Cir. 2009) (unpublished). “A judge is not disqualified merely because a litigant sues or threatens

to sue him.” Id. (quoting United States v. Grismore, 564 F.2d 929, 933 (10th Cir. 1977), cert.

denied 435 U.S. 954 (1978)). The undersigned is not a named defendant in this case in which

recusal is sought. See also Kinnell v. Vratil, No. 09-3057-RDR, 2009 WL 1360103, at *1–2 (D.

Kan. May 14, 2009) (noting that the judge was not a named defendant at the time the case was

assigned to him and was only added later); Anderson v. Roszkowski, 681 F. Supp. 1284, 1289

(N.D. Ill. 1988), aff’d 894 F.2d 1338 (7th Cir. 1990) (table) (stating that Section 455(b)(5)(i) has

not been construed by courts as requiring automatic disqualification, and to guard against judge-

shopping “courts have refused to disqualify themselves under Section 455(b)(5)(i) unless there is

a legitimate basis for suing the judge”) (citations omitted); United States v. Pryor, 960 F.2d 1, 3

(1st Cir.1992) (stating that “[i]t cannot be that an automatic recusal can be obtained by the

simple act of suing the judge”) (citations omitted); United States v. Studley, 783 F.2d 934, 940

(9th Cir. 1986) (“A judge is not disqualified by a litigant’s suit or threatened suit against him”)

(citations omitted); In re Murphy, 598 F. Supp. 2d 121, 124 (D. Me. 2009).

       Under 28 U.S.C. § 455(a) and (b)(1) a judge “shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned” or if “he has a personal bias or

prejudice concerning a party.” 28 U.S.C. § 455(a) and (b)(1). Section (b)(1) is subjective and

contains the “extrajudicial source” limitation. See Liteky v. United States, 510 U.S. 540 (1994).
Recusal may be appropriate “when a judge’s decisions, opinions, or remarks stem from an

extrajudicial source—a source outside the judicial proceedings.” United States v. Nickl, 427

F.3d 1286, 1298 (10th Cir. 2005) (citing Liteky, 510 U.S. at 554–55). Recusal is also necessary

when a judge’s actions or comments “reveal such a high degree of favoritism or antagonism as to

make fair judgment impossible.” Id. (quoting Liteky, 510 U.S. at 555).

       Section 455(a) has a broader reach than subsection (b) and the standard is not subjective,

but rather objective. See Nichols v. Alley, 71 F.3d 347, 350 (10th Cir. 1995) (citing Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 858 n.7 (1988) and Liteky, 510 U.S. at 548). The

factual allegations need not be taken as true, and the test is “whether a reasonable person,

knowing all the relevant facts, would harbor doubts about the judge’s impartiality.” Id. at 350–

51 (quoting United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)); Burleson, 123 F. App’x

at 960. A judge has a “‘continuing duty to ask himself what a reasonable person, knowing all of

the relevant facts, would think about his impartiality.’” United States v. Greenspan, 26 F.3d

1001, 1005 (10th Cir. 1994) (quoting United States v. Hines, 696 F.2d 722, 728 (10th Cir.

1982)). “The goal of section 455(a) is to avoid even the appearance of partiality.” Liljeberg, 486

U.S. at 860.

       The initial inquiry—whether a reasonable factual basis exists for questioning the judge’s

impartiality—is limited to outward manifestations and the reasonable inferences to be drawn

from those manifestations. Nichols, 71 F.3d at 351 (citing Cooley, 1 F.3d at 993). “[T]he

judge’s actual state of mind, purity or heart, incorruptibility, or lack of partiality are not the

issue.” Id. (quoting Cooley, 1 F.3d at 993). “The trial judge must recuse himself when there is

the appearance of bias, regardless of whether there is actual bias.” Bryce v. Episcopal Church of

Colo., 289 F.3d 648, 659 (10th Cir. 2002) (citing Nichols, 71 F.3d at 350).
       The Tenth Circuit has cautioned that “section 455(a) must not be so broadly construed

that it becomes, in effect, presumptive, so that recusal is mandated upon the merest

unsubstantiated suggestion of personal bias or prejudice.” Cooley, 1 F.3d at 993 (quoting Franks

v. Nimmo, 796 F.2d 1230, 1234 (10th Cir. 1986)). A judge has “as much obligation . . . not to

recuse when there is no occasion for him to do so as there is for him to do so when there is.”

David v. City & Cnty. of Denver, 101 F.3d 1344, 1351 (10th Cir. 1996) (quotation omitted);

Greenspan, 26 F.3d at 1005 (citation omitted). Judges have a duty to sit when there is no

legitimate reason to recuse. Bryce, 289 F.3d at 659; Nichols, 71 F.3d at 351. Courts must

exercise caution in considering motions for recusal in order to discourage their use for judge

shopping or delay. Nichols, 71 F.3d at 351 (noting that § 455(a) is not “intended to bestow veto

power over judges or to be used as a judge shopping device”); Cooley, 1 F.3d at 993 (noting that

Congress was concerned that § 455(a) might be abused as a judge-shopping device).

       The Supreme Court has explained that “judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555. When no extrajudicial

source is relied upon as a ground for recusal, “opinions formed by the judge on the basis of facts

introduced or events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Id.

       The Court finds that no reasonable person would believe that the undersigned’s previous

rulings implicate the level of “deep-seated favoritism or antagonism” that would make recusal

proper. Knowing all of the relevant facts, no reasonable person could harbor doubts about the

undersigned’s impartiality. Because the undersigned has a duty to sit and hear this case where
there is no legitimate reason for recusal, Plaintiff’s request for the undersigned to recuse is

denied.

          B. Motion to Appoint Counsel

          Plaintiff has filed three motions for appointment of counsel. (Docs. 5, 16, 17.) Plaintiff

asks the Court to appoint “criminal counsel” and sets forth arguments regarding his state criminal

case and his innocence in those proceedings. Plaintiff states that he is “fighting a major P.L.R.A.

Biven’s suit he needs help and representation with also.” (Doc. 17, at 3.) To the extent Plaintiff

seeks the appointment of counsel in a criminal case, he must file a motion in that case.

          The Court has considered Plaintiff’s motion for appointment of counsel regarding this

civil case. There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.

1995). The decision whether to appoint counsel in a civil matter lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the

applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill

v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that

having counsel appointed would have assisted [the prisoner] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

          In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has
asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Amended Complaint survives

screening.

V. Response Required

       Plaintiff is required to show good cause why his Amended Complaint should not be

dismissed for the reasons stated herein. Failure to respond by the deadline may result in

dismissal of this action without further notice.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until February 24, 2020,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Amended Complaint should not be dismissed for the reasons stated herein.

       IT IS FURTHER ORDERED THAT Plaintiff’s Motion to Recuse and Retire Judge

Sam A. Crow” (Doc. 4) is denied.

       IT IS FURTHER ORDERED THAT Plaintiff’s motions for appointment of counsel

(Docs. 5, 16, 17) are denied.

       IT IS SO ORDERED.

       Dated January 28, 2020, in Topeka, Kansas.



                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge
